                             United States District Court
                           Western District of North Carolina
                                  Statesville Division

        Charles Buford Arning,         )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )              5:19-cv-00112-WCM
                                       )
                 vs.                   )
                                       )
           Andrew M. Saul,             )
                                       )
             Defendant.                )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 28, 2020 Order.

                                               August 28, 2020




        Case 5:19-cv-00112-WCM Document 15 Filed 08/28/20 Page 1 of 1
